BRODERICK, J.,
concurring specially: I concur in the majority’s opinion. The majority follows a well-established rule that a clear expression of the parties’ intent, not just their divorce, is required to sever their joint tenancy interests. See Mamalis v. Bornovas, 112 N.H. 423, 426, 297 A.2d 660, 662 (1972). I write separately because I believe that while the majority’s opinion is well-reasoned and grounded in precedent from both our jurisdiction and foreign jurisdictions, it minimizes the reality of divorce and its intended impact on future relations between former spouses. Typically when parties divorce, they “intend at least intuitively to simultaneously separate their respective property interests.” Id. at 428, 297 A.2d at 663. Although I stand by our precedent, I am persuaded that this intention would be better honored by a rule presuming that divorce •severs joint tenancies held by husband and wife, unless there is a clear expression of their intent to the contrary.
Such a rule is reflected in legislation enacted by other States, see Conn. Gen. Stat. Ann. § 47-14g (West 1995); Mich. Comp. Laws Ann. § 552.102 (West 1988); Ohio Rev. Code Ann. § 5302.20(c)(5) (Ander*183son Supp. 1997), and in two recent versions of Uniform Probate Code § 2-804(b)(2), see Unif. Prob. Code § 2-804(b)(2), 8 U.L.A. 217-18 (1998), amended by 8 U.L.A. 15 (Supp. 1998). Several States have either adopted the former version of Uniform Probate Code § 2-804(b)(2) or language comparable to it. See Alaska Stat. § 13.12.804(a)(2) (1996); Ariz. Rev. Stat. Ann. § 14-2804(A)(2) (1995); Colo. Rev. Stat. § 15-11-804(2)(b) (1998); Haw. Rev. Stat. § 560:2-804(b)(2) (Supp. 1997); Mont. Code Ann. § 72-2-814(2)(b) (1997); N.M. Stat. Ann. § 45-2-804(B)(2) (Michie 1995); N.D. Cent. Code § 30.1-10-04(2)(b) (1996); S.D. Codified Laws § 29A-2-804(b)(2) (Michie 1997). The former version of Uniform Probate Code § 2-804(b)(2) states:
Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce, or annulment, the divorce or annulment of a marriage . . . severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship . . . transforming the interests of the former spouses into tenancies in common.
8 U.L.A. 217-18 (1998); see also 8 U.L.A. 15 (Supp. 1998) (amending subsection (b)(2) by adding the word “equal” to make it clear that the effect of severing the interests of the former spouses is to transform their interests into equal tenancies in common, without regard to the percentage of consideration furnished by either party). I encourage our legislature to consider an automatic severance rule as embodied in the Uniform Probate Code to reflect the reality of divorce. See Disco v. Board of Selectmen, 115 N.H. 609, 612, 347 A.2d 451, 453 (1975) (encouraging legislative enactment defining petition procedures and thereby eliminating need for court to define procedures post-petition).